Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment and remarks received March 4, 2022.  Claims 1-15, 17, 20, and 21 are listed as cancelled.  Claims 16 and 23-26 were amended.  Claims 34-38 were added.  Claims 16, 18, 19, and 22-38 are pending claims.
The previous rejections have been overcome by the amendment and remarks received March 4, 2022.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is considered to be Zhang et al. (WO 2017/028460 A1), which teaches polyheteroaromatic compounds and was discussed in the last office action.  Zhang et al. fails to teach or to render obvious polycyclic groups the same as instant formulas 1-1a to 1-6a as required by instant independent claim 16.  Claims 16, 18, 19, and 22-38 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786